Citation Nr: 1016060	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  03-23 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling. 

2.  Entitlement to an increased rating for a right shoulder 
disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1956 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating for right shoulder and left knee 
disabilities.

A December 2003 rating decision increased the Veteran's right 
shoulder rating from 10 to 20 percent disabling, effective 
December 6, 2003; and a December 2009 rating decision 
increased the Veteran's right shoulder rating from 20 to 30 
percent disabling effective September 5, 2009.  However, as 
those grants do not represent a total grant of benefits 
sought, the claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).

In a March 2006 decision, the Board denied the claim.  The 
appellant appealed the decision denying the claim to the 
United States Court of Appeals for Veterans Claims.  In a 
December 2006 Order, the Court remanded the claim to the 
Board for readjudication in accordance with a Joint Motion 
for Remand.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to an increased rating for a right 
shoulder disability is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's left 
knee disability has been manifested by subjective complaints 
of pain, giving way, popping, and stiffness, and objective 
findings of extension to 5 degrees, flexion limited to 95 
degrees, crepitation, patellar grind, locking, effusion, and 
tenderness to palpation.  There is no clinical evidence of 
ankylosis, instability, or dislocation.
CONCLUSION OF LAW

The criteria for a rating 20 percent rating for a left knee 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 
5258-5263 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  
38 C.F.R. § 4.40 (2009), DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions regarding the avoidance of pyramiding 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare ups. However, those provisions of should only be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  38 C.F.R. §§ 4.14, 4.40, 
4.45 (2009); Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2008).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2009).  With 
respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45 (2009).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010 (2009).  
The criteria for the evaluation of traumatic arthritis (DC 
5010) direct that the evaluation be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010 (2009).  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 
(2009).  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003. 38 C.F.R. § 4.71a, DC 
5003, Note 1 (2009).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6 (2009).  It should also be noted that use of terminology 
such as severe by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§  4.2, 
4.6 (2009).

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257.  Evaluation of 
a knee disability under both of those diagnostic codes does 
not amount to pyramiding.  However, a separate rating must be 
based on additional compensable level of disability.  38 
C.F.R. § 4.14 (2009); VAOPGCPREC 23-97 (July 1, 1997), 62 
Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 
(1994).

Separate ratings may be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a Veteran has both a compensable level of limitation of 
flexion and a compensable level of limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. 
Reg. 59990 (2005).

The Veteran contends that his left knee disability is more 
severe than the current 10 percent rating reflects.  In 
support of this assertion, he submitted numerous written 
statements describing the limitations caused by his left knee 
on his daily activities.  The Veteran stated that he was 
unable to walk or stand for prolonged periods, that he was 
unable to squat, and that his knee gave way when climbing 
stairs.  He additionally described experiencing pain and 
stiffness.  

The Veteran's left knee disability is rated 10 percent 
disabling under DC 5010, which pertains to arthritis.  
Arthritis is to be rated based upon limitation of motion of 
affected parts.  As the knee is the joint affected in this 
case, DCs 5260 (limitation of flexion of the leg), and 5261 
(limitation of extension of the leg) are applicable.  
Finally, as the Veteran complains of left knee instability, 
as well as locking and popping of the knee, DC 5257, which 
pertains to other impairment of the knee (recurrent lateral 
subluxation or instability), DC 5258 (dislocation of 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion of the joint), and DC 5259 (symptomatic removal 
of semilunar cartilage) are also potentially applicable in 
this instance.  38 C.F.R. § 4.71a (2009).

The Board finds that 5256 (ankylosis of the knee), 5262 
(impairment of the tibia and fibula) and 5263 (genu 
recurvatum) are not applicable in this case, as the medical 
evidence does not show that the Veteran has any of those 
conditions.  Specifically, the treatment records and the 
August 2001, December 2003, and October 2009 reports of VA 
examination do not demonstrate any objective findings of 
ankylosis of the left knee.  Additionally, VA examinations do 
not demonstrate any objective findings of impairment of the 
tibia and fibula or genu recurvatum.  

For limitation of leg flexion, a 0 percent rating is 
warranted for flexion limited to 60 degrees; a 10 percent 
rating is warranted for flexion limited to 45 degrees; a 20 
percent rating is warranted for flexion limited to 30 
degrees; and a 30 percent rating is warranted for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2009).   
For limitation of extension of the leg, a 0 percent rating is 
warranted for extension limited to 5 degrees; a 10 percent 
rating is warranted for extension limited to 10 degrees; a 20 
percent rating is warranted for extension limited to 15 
degrees; a 30 percent rating is warranted for extension 
limited to 20 degrees; a 40 percent rating is warranted for 
extension limited to 30 degrees; and a 50 percent rating is 
warranted for extension limited to 45 degrees.  38 C.F.R. § 
4.71a, DC 5261 (2009).

On August 2001 VA examination, the Veteran reported that 
although he had successfully undergone a meniscectomy in 
1991, his left knee pain eventually returned.  He had noticed 
a decreased range of motion, and pain when climbing stairs or 
squatting.  Physical examination was negative for any soft 
tissue swelling, effusions, or erythema.  Range of motion 
testing was "full" on passive testing, and on active 
testing, there was "full" extension and flexion to 130 
degrees.  There was no ligamentous instability.  McMurray 
testing was negative.  The medial joint line was nontender, 
though there was slight tenderness at the lateral joint line.  
There was patellofemoral grind and crepitus.  Strength was 
5/5.  There was no atrophy.  X-ray examination revealed 
degenerative joint arthritis tricompartmentally with 
osteophyte formation laterally.  

On December 2003 VA examination, the Veteran reported 
episodes of left knee swelling and trouble with range of 
motion.  He had continuing difficulty with squatting or 
kneeling.  He also had significant stiffness that would 
gradually improve throughout the day.  Physical examination 
revealed no swelling, effusion, or erythema.   There were 
palpable osteophytes present.  Range of motion was from 5 
degrees to 120 degrees.  There was no instability with varus 
and valgus stress testing.  There was mild patellofemoral 
crepitus noted.  There was medial and lateral joint line 
tenderness to palpation.  McMurray's testing, anterior and 
posterior drawer testing, and Lachmann's testing were 
negative.  The examiner stated that there was significant 
pain and some limitation of motion, which could conceivably 
limit function after activity.  X-ray examination revealed 
tricompartmental osteoarthritis with questionable lateral 
loose body versus osteophyte.

Private treatment records dated from April 2006 to April 2009 
reflect mostly right knee complaints and treatment, with 
little left knee complaints, until July 2007, when he 
reported that his left knee had been acting up.  Range of 
motion testing at that time was normal, and physical 
examination was unremarkable but for tenderness at the 
lateral joint line and trace effusion.  In March 2008, range 
of motion testing was 0 to 130 degrees.

VA treatment records dated from September 2007 to August 2009 
reflect continuing complaints of knee pain.  In March 2007, 
the Veteran complained that his knee would "give way" when 
he walked.  In March 2009, it was noted that there was no 
swelling or effusion.  There was some quadricep atrophy.  
There was minimal patellar tenderness to palpation.  Range of 
motion testing was from 0 to 100 without difficulty.  There 
was no instability or locking noted.  

On September 2009 VA examination, the Veteran reported that 
he used a left knee brace, with minimal results.  He was able 
to walk for thirty minutes at a time.  He had flare-ups 
everyday that were made worse by working on his tree farm.  
Physical examination revealed a normal gait.  His skin was 
intact with no erythema or swelling.  The knee was tender to 
palpation at the medial and lateral joint line and patella 
facets.  Range of motion testing was from 0 to 95 degrees 
with pain.  Repetitive testing did not change those findings.  
There was no instability found.  X-ray examination revealed 
severe tricompartmental arthritis.  The examiner stated that 
it was certainly feasible that after activities there would 
be increased pain and loss of motion.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2009).  
Range of motion testing on August 2001 VA examination 
revealed full, or normal, extension, and flexion to 130 
degrees.  In December 2003, he had extension to 5 degrees and 
flexion to 120 degrees.  Range of motion testing in March 
2008 showed normal extension and flexion to 130 degrees.  In 
March 2009, range of motion testing showed normal extension 
and flexion to 100 degrees.  Finally, on September 2009 VA 
examination, there was normal extension and flexion limited 
to 95 degrees.  The record reflects that, at worst, the 
Veteran's extension was limited to 5 degrees.  Extension 
limited to 5 degrees does not warrant a compensable rating.  
The Board therefore finds that DC 5261 cannot serve as a 
basis for an increased rating in this case.  Similarly, DC 
5260 cannot serve as a basis for an increased rating in this 
case.  The flexion of the Veteran's left knee would have to 
be limited to 45 degrees in order to warrant a compensable 
rating of 10 percent.  Here, the evidence reflects that the 
flexion of the Veteran's left knee has been limited to 95 
degrees at worst.  Flexion to 95 degrees does not warrant a 
compensable rating under DC 5260.

The Board has determined that the Veteran is not entitled to 
a compensable rating under either DC 5260 or 5261, based upon 
a strict analysis of his recorded ranges of motion.  Because 
he did not meet the criteria for a compensable rating under 
either diagnostic code, separate compensable ratings for 
limitation of flexion and extension are not warranted.  
VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  
In this case, the evidence does not support the assignment of 
a compensable rating under either of DC 5260 or DC 5261.

Next, under Diagnostic Code 5258, a 20 percent rating is 
warranted where there is dislocation of semilunar cartilage 
with frequent episodes of locking, pain, and effusion into 
the joint.  38 C.F.R. § 4.71a, DCs 5258 (2009).  In this 
case, the Veteran underwent a meniscectomy in 1991 with 
limited results.  Throughout the pendency of the appeal, he 
has continued to suffer from severe knee pain..  

On August 2001 VA examination, there was slight tenderness 
found along the lateral joint line, as well as patellofemoral 
grind and crepitus.  X-ray examination revealed 
tricompartmental degenerative joint arthritis with osteophyte 
formation laterally.  

On December 2003 VA examination, the Veteran noted frequent 
left knee swelling and significant stiffness.  Physical 
examination revealed palpable osteophytes.  There was 
crepitus, as well as medial and lateral joint line 
tenderness.  X-ray examination revealed tricompartmental 
osteoarthritis with questionable lateral loose body versus 
osteophyte.

Private and VA treatment records reveal that in July 2007 and 
in March 2009, there was joint tenderness and trace joint 
effusion. 

On September 2009 VA examination,  left knee X-ray 
examination found severe tricompartmental arthritis.  There 
was also crepitus and joint line tenderness. 

Based on the Veteran's complaints of locking of the knee with 
episodes of falling and frequent pain, and clinical findings 
of a left knee status post meniscal surgery, with severe 
tricompartmental osteoarthritis, crepitus, and join grind, 
the Board finds that the Veteran's left knee disability 
closely approximates the criteria set out in DC 5258, namely, 
dislocation of semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint.  Therefore, the 
Veteran is entitled to a 20 percent rating under DC 5258.  In 
determining that the Veteran is entitled to a 20 percent 
rating under DC 5258, the Board concludes that the Veteran is 
not entitled to a separate 10 percent rating under DC 5259, 
because there is no other symptomatology associated with the 
removal of semilunar cartilage that has not been accounted 
for by the 20 percent rating under DC 5258.  To also grant a 
separate 10 percent rating under 5259 in this case would 
amount to pyramiding.  38 C.F.R. § 4.14 (2009).

Next, the rating criteria for other impairment of the knee 
provide that a knee impairment with recurrent subluxation or 
lateral instability is rated 10 percent when slight, 20 
percent when moderate, and 30 percent when severe.  38 C.F.R. 
§ 4.71a, DC 5257 (2009).  Where the criteria for a 
compensable rating under a diagnostic code are not met, and 
the schedule does not provide for a zero percent evaluation, 
as in DC 5257, a zero percent rating will be assigned when 
the required symptomatology is not shown.  38 C.F.R.  § 4.31 
(2009).

While the Veteran has complained that his left knee would 
give way at times, on August 2001, December 2003, and 
September 2009 VA examination, no instability was found.  To 
the contrary, varus and valgus testing has been consistently 
negative for instability.  Additionally, VA and private 
treatment records do not evidence clinical findings of 
instability or subluxation.  Accordingly, he is not entitled 
to a separate rating for any recurrent lateral instability 
because he is already compensated for the locking and the 
resulting giving way of the knee by the 20 percent disability 
rating under DC 5258.  To also grant a separate 10 percent 
rating under 5257 in this case would thus amount to 
impermissible pyramiding.  38 C.F.R. § 4.14 (2009).  No 
lateral instability is shown by the objective evidence of 
record that would warrant any separate rating for recurrent 
instability. 

The Veteran has been shown on X-ray examination to have 
osteoarthritis in his left knee.  Where there is limitation 
of motion, but the limitation of motion is noncompensable 
under the limitation of motion diagnostic codes, X ray 
confirmation of the affected joint will warrant a 10 percent 
rating under DC 5003.  Also, under DC 5003, a 10 percent 
rating may apply where limitation of motion is absent, but 
there is X-ray evidence of arthritis involving two or more 
major joints or involving two or more minor joint groups.  
38 C.F.R. § 4.71a, DC 5003.  The knee is considered a major 
joint.  In this case, the Veteran has noncompensable 
limitation of motion of his left knee.  However, the Veteran 
has, by this decision, been granted a 20 percent disability 
rating under diagnostic code 5258, predicated in part upon 
the limitation of motion caused by the meniscectomy 
residuals.  As the Veteran is already in receipt of a 20 
percent disability rating under a diagnostic code predicated 
upon limitation of motion, the Board finds that he is not 
entitled to a separate 10 percent rating under either DC 5003 
or 5010.  38 C.F.R. §§ 4.14, 4.71a, DC 5010, Note 1 (2009).

The Veteran contends that his left knee disability flares up 
when walking or climbing stairs, or standing or walking for a 
prolonged period of time.  However, even if the Veteran does 
experience flare-ups of his left knee disability, the Board 
finds it unlikely, and there is no evidence which suggests, 
that, on repetitive use, the left knee would be restricted by 
pain or other factors to only 45 degrees flexion or 10 
degrees extension.  Thus, even considering the effects of 
pain on use, there is no probative evidence that the further 
limitation due to pain results in the left knee being limited 
to a sufficient extent to warrant a higher rating.  38 C.F.R. 
§§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board has also considered whether the record raises the 
matter of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) 
(2009).  In this case, the Board finds that the Schedule is 
not inadequate.  The Schedule does provide for higher ratings 
for the Veteran's service-connected knee disability.  The 
evidence does not show that the Veteran's knee disability is 
productive of marked interference with employment which would 
be exceptional for that envisioned by the rating schedule at 
the Veteran's current rating nor does the evidence show 
frequent hospitalization related to the knee.  Rather, the 
evidence shows that the Veteran is self-employed, and while 
he is not able to complete high impact activities, he is 
still able to manage his tree farm.  The evidence also does 
not show frequent hospitalization due to the disability.  For 
these reasons, the Board finds that referral for assignment 
of an extraschedular rating for this disability is not 
warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The weight of 
the credible evidence demonstrates that the Veteran's left 
knee disability has warranted a 20 percent rating, but not 
higher, throughout the pendency of the appeal.  All 
reasonable doubt has been resolved in favor of the claimant 
in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2001, July 2006, and 
August 2007; rating decisions in November 2001 and December 
2003; a statement of the case in June 2003; and a 
supplemental statement of the case in January 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the December 2009 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained three medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An increased rating of 20 percent, but not higher, for a left 
knee disability is granted.


REMAND

In August 2007, the Board remanded the claim in order to 
obtain a VA examination to determine the current severity of 
the Veteran's right shoulder disability.  The examination was 
to cover both an orthopedic examination, and a muscular 
examination.  Specifically, the examiner was to determine the 
severity of any current muscle disability and review the 
December 2003 VA examination indicating an injury to Muscle 
Groups (MGs) V and MG VI.  If there was evidence of a 
disability to those muscle groups, the examiner was to 
address whether the symptomatology of MG V and MG VI 
overlapped, and if either one of the injuries was related to 
service.  Such findings and opinions were not discussed on VA 
examination.  Accordingly, another VA examination and opinion 
is warranted prior to further disposition of the claim for 
increased rating for right shoulder disability.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  A 
remand by the Court or the Board confers on the claimant, as 
a matter of law, the right to compliance with the remand 
development.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.

1.  Schedule the Veteran for a VA 
examination.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination and review should be noted in 
the examination report.  The examiner 
should report all findings with regard to 
the current severity of any current 
disability to Muscle Groups (MGs) V and 
VI.  If shown, the examiner should address 
whether any injury to MG VI is a residual 
of the injury to the service-connected 
right shoulder; and, if shown, whether the 
symptomatology for an injury to MG V and 
MG VI overlap and the severity of any 
injury to each MG.  The examiner should 
discuss the December 2003 examination 
findings in relation to the Veteran's 
residuals of a muscle injury.

2.  Then, readjudicate the claim for 
increased rating for a right shoulder 
disability.  If the decision remains 
adverse to the Veteran, issue a 
supplemental statement of the case.  Allow 
the appropriate time for response, then 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


______________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


